Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Mackle US 20130088024 although teaches a plunger and a locking element and a sleeve, Mackle does not disclose the spring that biases the sleeve toward the locking position.  Similar references, such as US 9487972 also does not teach the spring to bias the sleeve to the locking position — the spring biases the sleeve to the released/unlocking position. Morris US 6662603 does not teach the anti-tamper mechanism of claim 23. Morris although teaches spring 26 which biases sleeve 22 to extend/locking position, Morris does not teach a locking element that moves radially outward as plunger moves from extended to retracted position nor does the sleeve in Morris prevent radial outward movement of the locking element, nor does Morris teach a rotating sleeve. Mackle further does not disclose the anti-tamper mechanism includes a first engagement feature and second engagement feature, wherein the first engagement feature is structured to engage the second engagement feature when the sleeve is in the unlocking position and the keeper is in the open position, and to disengage from the second engagement feature in response to the keeper approaching the closed position, and wherein the second engagement feature is structured to retain the sleeve in the unlocking position when engaged with the first engagement feature. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675